      Case 3:19-cv-05711-EMC Document 64 Filed 10/15/20 Page 1 of 12



 1   GREENSPOON MARDER LLP
     BETH-ANN KRIMSKY (pro hac vice admission)
 2   beth-ann.krimsky@gmlaw.com
     LAWREN A. ZANN (pro hac vice admission)
 3   lawren.zann@gmlaw.com
     200 East Broward Blvd., Suite 1800
 4   Fort Lauderdale, FL 33301
     Telephone: 954.527.2427
 5   Facsimile: 954.333.4027
 6   NOSSAMAN LLP
     JAMES H. VORHIS (SBN 245034)
 7   jvorhis@nossaman.com
     50 California Street, 34th Floor
 8   San Francisco, CA 94111
     Telephone:     415.398.3600
 9   Facsimile:     415.398.2438
10   Attorneys for Defendant TOTAL MERCHANT SERVICES, INC.
11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13   ABANTE ROOTER AND PLUMBING, INC, a Case No: 3:19-cv-05711-EMC
     California corporation, individually and on
14   behalf of all others similarly situated,    NOTICE OF MOTION AND MOTION TO
                                                 STAY PENDING THE SUPREME
15                   Plaintiff,                  COURT’S DECISION IN FACEBOOK,
                                                 INC. V. DUGUID, CASE NO. 19-511
16           vs.                                 EXPECTED THIS TERM
17   TOTAL MERCHANT SERVICES, LLC., a           Date: December 3, 2020
     Delaware limited liability company,        Time: 1:30 p.m.
18                                              Dept: Courtroom 5, 17th Floor
                   Defendant.
19                                              Date Action Filed: September 11, 2019
20

21

22

23

24

25

26

27

28
                                                                      Case No. 3:19-cv-05711-EMC
       MOTION TO STAY PENDING THE SUPREME COURT’S DECISION IN FACEBOOK, INC. V. DUGUID
     57705115.v2
         Case 3:19-cv-05711-EMC Document 64 Filed 10/15/20 Page 2 of 12



 1                         NOTICE OF MOTION AND MOTION TO STAY
 2           PLEASE TAKE NOTICE that on December 3, 2020 at 1:30 p.m., or at such other date
 3   selected by the Court as soon as the matter may be heard, before the Honorable Edward M.
 4   Chen, United States District Court, Northern District of California, located at 450 Golden Gate
 5   Avenue, San Francisco, CA 94102, 17th Floor, Courtroom 5, Defendant, Total Merchant
 6   Services, LLC (“TMS”), shall and hereby does move to stay this action pending the United
 7   States Supreme Court’s anticipated decision in Facebook, Inc. v. Duguid, Case No. 19-511
 8   (“Duguid II”), which will directly impact this litigation by potentially resolving the claims of
 9   both Plaintiff and the putative class by addressing a circuit court split regarding the definition of
10   the term “Automatic Telephone Dialing System” (“ATDS”) under the Telephone Consumer
                                                                        1
11   Protection Act, 47 U.S.C. § 227 (“TCPA”) central to this action.
12           The Supreme Court’s ruling in Duguid II and expected interpretation of the definition of
13   an ATDS, central to this litigation, is likely to simplify the issues before this Court, narrow any
14   further discovery in this action, and provide much needed clarity to the parties, as well as this
15   Court, concerning a necessary element of Plaintiff’s purported TCPA claim (i.e., whether the
16   alleged calls were placed via an ATDS as alleged by Plaintiff). For these reasons, continued
17   litigation in this action during the pendency of the Supreme Court’s decision in Duguid II would
18   be an unnecessary waste of judicial and party resources.
19           The balance of hardships likewise weighs in favor of a stay. A stay will benefit both
20   parties by limiting expensive and time-consuming class action discovery and motion practice,
21   which could be futile if the Supreme Court reverses the Ninth Circuit in Duguid II. TMS should
22   not be required to litigate issues that may be dismissed or significantly streamlined within the
23   next year. In contrast, minimal damage would result to Plaintiff or the putative class from the
24   granting of a stay.
25           This Motion is made pursuant to the Federal Rules of Civil Procedure and the Court’s
26

27   1
      Generally, the Ninth, Second, and Sixth Circuit have adopted a more expansive definition of the term
28   ATDS whereas the Third, Seventh, and Eleventh Circuits have adopted a more narrow definition of such
     term. See Section II(C), infra.
                                             -1-                     Case No. 3:19-cv-05711-EMC
         MOTION TO STAY PENDING THE SUPREME COURT’S DECISION IN FACEBOOK, INC. V. DUGUID
     57705115.v2
      Case 3:19-cv-05711-EMC Document 64 Filed 10/15/20 Page 3 of 12



 1   inherent power to control its own docket. This Motion is supported by this notice of motion and
 2   motion, the memorandum of points and authorities submitted herewith, the pleadings, records
 3   and files in this action, and such other written or oral argument as may be presented at or before
 4   the time this Motion is taken under submission by the Court.
 5                        MEMORANDUM OF POINTS AND AUTHORITIES
 6                                            INTRODUCTION
 7           As this Court recently did in Aleisa v. Square, Inc., No. 20-cv-00806-EMC, 2020 WL
 8   5993226 (N.D. Cal. Oct. 9, 2020) (Chen, J.), this Court should stay this TCPA action pending the
 9   Supreme Court’s decision in Duguid II, which is expected to ultimately define the term ATDS.
10   To prevail on its asserted claims (both individually and on behalf of the putative class), Plaintiff
11   must prove the alleged calls at issue were made using an ATDS without prior express consent.
12   Proving that TMS used an ATDS to call Plaintiff and the putative class is an essential element of
13   the claims asserted by Plaintiff. While TMS denies the use of an ATDS, the definition of the
14   term ATDS is far from settled as a result of district courts and circuit courts across the country
15   adopting varying definitions.
16           As a result of the circuit court split, on July 9, 2020, the Supreme Court granted a writ of
17   certiorari limited to the following question arising from the Ninth Circuit’s decision in Duguid v.
18   Facebook Inc., 923 F.3d 1146 (9th Cir. 2019): “Whether the definition of ATDS in the TCPA
19   encompasses any device that can ‘store’ and ‘automatically dial’ telephone numbers, even
20   if the device does not ‘us[e] a random or sequential number generator.” See Facebook, Inc.
21   v. Duguid, No. 19-511, 2020 WL 3865252, at *1 (U.S. July 9, 2020) (emphasis added). This
22   issue is central to the applicability of the TCPA to the alleged calls made by a non-party that
23   Plaintiff seeks to hold TMS responsible for in this case. The Supreme Court is anticipated to
24   issue its decision before the end of its next term (i.e., by the spring or early summer of 2021).
25           Under its inherent power, this Court should stay this action pending a decision in Duguid
26   II. First, discovery is still ongoing in this action and a trial date has not been set. Second, a stay
27   will not only simplify the issues and narrow further discovery, but also potentially dispose of—
28   or at least define—a necessary element of Plaintiff’s purported claims. Third, a stay will not
                                           -2-                     Case No. 3:19-cv-05711-EMC
       MOTION TO STAY PENDING THE SUPREME COURT’S DECISION IN FACEBOOK, INC. V. DUGUID
     57705115.v2
      Case 3:19-cv-05711-EMC Document 64 Filed 10/15/20 Page 4 of 12



 1   cause any significant prejudice to Plaintiff, who seeks potential statutory damages that are not
 2   ongoing, as a decision in Duguid II is expected in the current Supreme Court term and no later
 3   than the first half of 2021. Fourth, the balance of hardships and equities favors a stay. Indeed, a
 4   stay of this action will conserve the resources of this Court and the parties, and avoid the risk of a
 5   ruling by this Court on the meaning of an ATDS that may not be amenable to a later ruling in
 6   Duguid II. Accordingly, the Court should stay this action pending the Supreme Court’s decision
 7   in Duguid II.
 8                                              DISCUSSION
 9   I.       LEGAL STANDARD
10            “The District Court has broad discretion to stay proceedings as an incident to its power to
11   control its own docket.” Clinton v. Jones, 520 U.S. 681, 706–07 (1997) (citing Landis v. N. Am.
12   Co., 299 U.S. 248, 254–255 (1936)). This discretion “is incidental to the power inherent in every
13   court to control the disposition of the causes on its docket with economy of time and effort for
14   itself, for counsel, and for litigants.” Landis, 299 U.S. at 254. Deciding whether to stay
15   proceedings involves balancing the interests of the parties and the Court. Id. at 254–55; see also
16   United States v. Garcia-Gomez, No. 14-cr-00120-EMC-5, 2019 WL 331279, at *1 (N.D. Cal.
17   Jan 25, 2019) (Chen, J.) (As “the Supreme Court explained in [Landis], a district court possesses
18   the inherent power to control its docket and promote efficient use of judicial resources by staying
19   proceedings.”). “To determine whether a Landis stay should be implemented, courts consider:
20   (1) the possible damage which may result from the granting of a stay, (2) the hardship or inequity
21   which a party may suffer in being required to go forward, and (3) the orderly course of justice
22   measured in terms of the simplifying or complicating of issues, proof, and questions of law
23   which could be expected to result from a stay.” Id. (internal quotations omitted). “The proponent
24   of a stay bears the burden of establishing its need.” Clinton, 520 U.S. at 708 (citation omitted).
25   II.      THE CIRCUIT COURT SPLIT REGARDING THE TCPA’S STATUTORY
              DEFINITION OF AN ATDS
26

27            As alleged in this action, “[t]he three elements of a TCPA claim are: (1) the defendant
28   called a cellular telephone number; (2) using an automatic telephone dialing system; (3)
                                              -3-                     Case No. 3:19-cv-05711-EMC
          MOTION TO STAY PENDING THE SUPREME COURT’S DECISION IN FACEBOOK, INC. V. DUGUID
     57705115.v2
      Case 3:19-cv-05711-EMC Document 64 Filed 10/15/20 Page 5 of 12



 1   without the recipient’s prior express consent.” Meyer v. Portfolio Recovery Assocs., LLC, 707
 2   F.3d 1036, 1043 (9th Cir. 2012) (emphasis added). An ATDS, in turn, is statutorily defined as
 3   “equipment which has the capacity—(A) to store or produce telephone numbers to be called,
 4   using a random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. §
 5   227(a)(1).
 6          A.      The FCC’s Interpretation of an ATDS
 7          In July 2015, the FCC issued a declaratory ruling that defined an ATDS in an overly
 8   expansive manner. In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot.
 9   Act of 1991, 30 FCC Rcd. 7961 (July 10, 2015) (“2015 Order”). There, the FCC ruled that an
10   ATDS included any equipment with the potential capacity to generate random or sequential
11   telephone numbers—“even if it is not presently used for that purpose, including when the caller
12   is calling a set list of consumers.” Id. at 7971-72, ¶ 10. “Capacity” was thus broadly defined to
13   include present and “potential functionalities.” Id. at 7974, ¶¶ 15–16.
14          B.      The D.C. Circuit Set Aside the 2015 Order’s Interpretation of an ATDS
15          The 2015 Order is no longer good law with respect to the FCC’s interpretation of an
16   ATDS. Indeed, on March 16, 2018, the D.C. Circuit issued an opinion setting aside the 2015
17   Order’s definition of an ATDS finding the FCC’s exceedingly broad interpretation of the term
18   “capacity” to be “utterly unreasonable.” See ACA Int’l v. FCC, 885 F.3d 687, 696 (D.C. Cir.
19   2018). Particularly as the “Commission’s approach” rendered every smartphone an “autodialer.”
20   Id. at 697; accord id. at 698 (declaring it “untenable to construe the term ‘capacity’ in the
21   statutory definition of an ATDS in a manner that brings within the definition’s hold the most
22   ubiquitous type of phone equipment known, used countless times each day for routine
23   communications by the vast majority of people in the country”).
24          The 2015 Order was further found to have fallen “short of reasoned decisionmaking” as a
25   result of the FCC “espous[ing]…competing interpretations in the same order” concerning the
26   FCC’s interpretation of the “random or sequential number generator” requirement of the TCPA.
27   Id. at 701-702 (citation omitted). In addressing the “basic question raised by the statutory
28   definition” as to “whether a device must itself have the ability to generate random or sequential
                                           -4-                     Case No. 3:19-cv-05711-EMC
       MOTION TO STAY PENDING THE SUPREME COURT’S DECISION IN FACEBOOK, INC. V. DUGUID
     57705115.v2
      Case 3:19-cv-05711-EMC Document 64 Filed 10/15/20 Page 6 of 12



 1   telephone numbers to be dialed” or if it is “enough if the device can call from a database of
 2   telephone numbers generated elsewhere[,]” the D.C. Circuit concluded that the FCC
 3   impermissibly “appears to be of two minds on the issue.” Id. (emphasis in original).
 4          On the one hand, “the [2015 Order] conveys that equipment needs to have the ability to
 5   generate random or sequential numbers that it can then dial” in order meet the TCPA’s
 6   definition of an ATDS. Id. at 701-02; accord id. (citing 2015 Order, 30 FCC Rcd. at 7972-7974,
 7   ¶¶ 10, 15) (the 2015 Order “treats the ability to ‘dial random or sequential numbers’ as the ability
 8   to generate and then dial ‘random or sequential numbers.’” (emphasis in original)). This is
 9   consistent with earlier FCC declaratory rulings. See Id. at 702 (noting that in such prior rulings,
10   the FCC “saw a difference between calling from a list of numbers, on the one hand, and ‘creating
11   and dialing’ a random or arbitrary list of numbers, on the other hand.”); accord id. (citing 2015
12   Order, 30 FCC Rcd. at 8077) (Comm’r Pai, dissenting) (“Or as the Commission has elsewhere
13   said, numbers that are ‘randomly or sequentially generated’ differ from numbers that ‘come from
14   a calling list.’”). On the other hand, the 2015 Order “also suggests a competing view: that
15   equipment can meet the statutory definition even if it lacks that capacity.” Id.
16          As a result of the foregoing, the Court in ACA Int’l set aside the FCC’s interpretation of
17   an ATDS in its entirety. Id. at 703.
18          C.      Post-ACA Int’l Circuit Courts Are Split on Their Interpretations of an ATDS
19          Post-ACA Int’l, the Third, Seventh, and Eleventh Circuits issued narrow interpretations of
20   the definition of an ATDS. Specifically, these circuit courts recognized that “to be an auto-dialer,
21   the equipment must (1) store telephone numbers using a random or sequential number generator
22   and dial them or (2) produce such numbers using a random or sequential number generator and
23   dial them.” Glasser v. Hilton Grand Vacations Co., LLC, 948 F.3d 1301, 1306 (11th Cir. 2020);
24   see also Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 460 (7th Cir. 2020) (equipment that dials
25   numbers from a customer database does not qualify as an ATDS because the numbers are not
26   “generated using a random or sequential number generator”); Dominguez on Behalf of Himself v.
27   Yahoo, Inc., 894 F.3d 116, 121 (3d Cir. 2018) (finding the functionality of an ATDS to be
28   “randomly or sequentially generating telephone numbers, and dialing those numbers”). The
                                           -5-                     Case No. 3:19-cv-05711-EMC
       MOTION TO STAY PENDING THE SUPREME COURT’S DECISION IN FACEBOOK, INC. V. DUGUID
     57705115.v2
         Case 3:19-cv-05711-EMC Document 64 Filed 10/15/20 Page 7 of 12



 1   Ninth, Second, and Sixth Circuits disagree. See Allan v. Penn. Higher Educ Assistance Agency,
 2   968 F.3d 567, 578–79 (6th Cir. 2020) (holding that an ATDS is an equipment that can
 3   automatically dial stored telephone numbers even if it does not store those numbers using an
 4   automated or sequential number generator); Duran v. La Boom Disco, Inc., 955 F.3d 279, 280
 5   (2d Cir. 2020) (finding that a device that automatically dials from a stored list of phone numbers
 6   to be an ATDS); Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1043, 1053 (9th Cir. 2018)
 7   (same).
 8             Here, Plaintiff alleges that “[o]ne of [TMS’] strategies for marketing its payment services
 9   involves the use of an automatic telephone dialing system (“ATDS”) to solicit business.”
10   Complaint, ¶ 12; accord id., ¶ 13 (“Defendant’s ATDS featured, at times, a ‘Spitfire Dialer.’”); ¶
11   19 (“Defendant also places calls using its ATDS . . .’); ¶ 20 (“these calls were made using
12   Defendant’s ATDS . . .”), and ¶¶ 27–29. Specifically, Plaintiff alleges “[t]he telephone dialing
13   equipment utilized by Defendant, also known as a predictive dialer, dialed numbers from a list,
14   or dialed numbers from a database of telephone numbers….” Id., ⁋ 14 (emphasis added).
15   Plaintiff seeks to assert its claims on behalf of a nationwide putative class who Plaintiff alleges
16   received calls via an ATDS. Id, ¶ 38. The Supreme Court’s decision in Duguid II should provide
17   a necessary, uniform definition of an ATDS that directly addresses Plaintiff’s allegation that
18   TMS is liable for using a “predictive dialer” to “dial[] numbers from a list or…a database of
                           2
19   telephone numbers” —numbers that are neither randomly nor sequentially generated. This, in
20   turn, will dispose of—or at least define—a necessary element of Plaintiff’s purported claims.
21   Indeed, whether an ATDS was used to place the alleged calls will depend on how the Supreme
22   Court defines this term.
23

24

25

26

27   2
      Plaintiff concedes its number was purportedly contained on a list of numbers obtained from
28   “InfoFree.” See Plaintiff’s Motion for Extension of All Remaining Discovery Deadlines (Dkt.
     No. 57) at ⁋ 12.
                                             -6-                     Case No. 3:19-cv-05711-EMC
         MOTION TO STAY PENDING THE SUPREME COURT’S DECISION IN FACEBOOK, INC. V. DUGUID
     57705115.v2
      Case 3:19-cv-05711-EMC Document 64 Filed 10/15/20 Page 8 of 12



 1   III.   THIS ACTION SHOULD BE STAYED PURSUANT TO THE COURT’S
            INHERENT POWER
 2

 3          A.      A Stay Will Simplify and May Eliminate the Issues in This Case
 4          “The exercise of discretion [to stay a case] is appropriate when the resolution of another

 5   matter will have a direct impact on the issues before the court, substantially simplifying issues

 6   presented.” In re Sequenom, Inc. Stockholder Litig., No. 16-cv-02054-JAH-BLM, 2019 WL

 7   1200091, at *1 (S.D. Cal. Mar. 13, 2019). “Efficiency and simplification resulting from the

 8   abatement of a federal action may weigh in favor of a stay.” Bay Area Surgical Grp., Inc. v.

 9   Aetna Life Ins. Co., No. 5:13-cv-05430 EJD, 2014 WL 2759571, at *3 (N.D. Cal. June 17, 2014);

10   see also, e.g., Garcia-Gomez, 2019 WL 331279, at *2 (finding the third Landis factor favored a

11   stay where there was a circuit split on whether the terms in a statute were unconstitutionally

12   vague and noting that the issues “will likely be simplified” by decisions from the Supreme Court

13   and the Ninth Circuit).

14          District courts across the country have stayed TCPA cases pending the Supreme Court’s

15   decision in Duiguid II. See, e.g., Sealey v. Chase Bank (U.S.A.), N.A., No. 19-cv-07710-JST,

16   2020 WL 5814108 (N.D. Cal. Sept. 29, 2020); Creasy v. Charter Comm’s, Inc., No. 2020 WL

17   5761117 (E.D. La. Sept. 28, 2020); Canady v. Bridgecrest Acceptance Corp., No. CV-19-04738-

18   PHX-DWL, 2020 WL 5249263 (D. Ariz. Sept. 3, 2020); Veyta v. Portfolio Recovery Assoc.,

19   LLC, No. 20-CV-0341-GPC-MSB, 2020 WL 5257881 (S.D. Cal. September 3, 2020); Seefeldt v.

20   Entm’t Consulting Int’l, LLC, No. 4:19-cv-00188-MTS, 2020 WL 4922371 (E.D. Mo. Aug. 21,

21   2020); Jensen v. Roto-Rooter Servs. Co., No. 2:20-cv-00223-JCC, Dkt. No. 27 (W.D. Wash.

22   Aug. 20, 2020); Wright v. eXp Realty, LLC, 6:18-cv-1851-ORL-40EJK, Dkt. No. 108 (M.D. Fla.

23   Aug. 12, 2020); Hoagland v. Axos Bank, No. 19-cv-00750-BAS-DEB, 2020 WL 5223547 (S.D.

24   Cal. July 27, 2020); In re Portfolio Recovery Assoc., LLC, Telephone Consumer Protection Act

25   Litigation, No. 11md02295 JAH-BGS, 2020 WL 5223545 (S.D. Cal. July 27, 2020). As has this

26   Court. See Aleisa, 2020 WL 5993226. Similarly, district courts across the country have

27   repeatedly stayed TCPA cases pending controlling decisions concerning the meaning of the term

28   ATDS. See, e.g., Lyngklip v. Icapital.Cash, No. 17-12366, 2017 WL 6539054 (E.D. Mich. Dec.

                                           -7-                     Case No. 3:19-cv-05711-EMC
       MOTION TO STAY PENDING THE SUPREME COURT’S DECISION IN FACEBOOK, INC. V. DUGUID
     57705115.v2
      Case 3:19-cv-05711-EMC Document 64 Filed 10/15/20 Page 9 of 12



 1   21, 2017) (granting stay of TCPA claims pending decision by D.C. Circuit in ACA Int’l on the
 2   meaning of an ATDS); Cunningham v. Homeside Financial, LLC, No. MJG-17-2088, 2017 WL
 3   5970719 (D. Md. Dec. 1, 2017) (same); Salehi v. Bluestem Brands, Inc., NO. 16cv0924 DMS
 4   (BGS), 2016 WL 10459422 (S.D. Cal. Aug. 9, 2016) (same); Ambrezewicz v. LeadPoint, Inc.,
 5   No. EDCV 16-2331 JGB (KKx), 2017 WL 8185862, at *4 (C.D. Cal. May 8, 2017) (same, and
 6   ruling that “granting a stay would clarify the law to conserve judicial resources and avoid
 7   duplicative proceedings.”); Small v. GE Capital, Inc., No. EDCV 15-2479 JGB (DTBx), 2016
 8   WL 4502460 (C.D. Cal. June 9, 2016) (same). And district courts throughout the country have
 9   previously stayed proceedings pending decisions from the Supreme Court that “directly impact
10   the course of [the] litigation.” Ralph v. Haj, Inc., No. 17CV1332 JM(JMA), 2017 WL 5248251,
11   at *3 (S.D. Cal. Nov. 13, 2017); see also Whittaker v. All Reverse Mortgage Inc., No. CV-20-
12   08016-PCT-DLR, 2020 WL 2829785, at *1 (D. Ariz. May 29, 2020) (staying proceedings of
13   class action arising under the TCPA pending the resolution of Barr v. AAPC, No. 19-631, where
14   the Supreme Court’s decision “might dispose of the lawsuit, narrow Plaintiff’s class, or at least
15   provide relevant guidance to the Court”); Seefeldt v. Entm’t Consulting Int’l, LLC., 4:19-CV-
16   00188, 2020 WL 905844, at *3 (E.D. Mo. Feb. 25, 2020) (”it seems the best approach is to wait
17   for much-needed clarity from the Supreme Court”); Wright v. eXp Realty, LLC, 6:18-cv-1851-
18   ORL-40EJK, 2020 WL 1149906, at *1 (M.D. Fla. Feb. 7, 2020) (granting motion to stay and
19   holding “any proceedings before the Supreme Court issues guidance in the upcoming Barr v. Am.
20   Ass’n will be—among other things—a waste of judicial resources and a waste of the parties’ time
21   and energy”).
22          The Supreme Court’s anticipated ruling on the meaning of an ATDS will provide much
23   needed clarification in this litigation by resolving the post-ACA Int’l circuit court split
24   concerning the definition of an ATDS. In so doing, it will directly impact the adjudication of this
25   action and will narrow the issues and provide controlling authority for this Court to apply should
26   the case proceed further. It would not be efficient to commit this Court’s resources to complex,
27   high-stakes class proceedings, when the Supreme Court’s decision on the definition of ATDS
28   could materially shed light on key elements of Plaintiff’s claims, or the lack thereof.
                                           -8-                     Case No. 3:19-cv-05711-EMC
       MOTION TO STAY PENDING THE SUPREME COURT’S DECISION IN FACEBOOK, INC. V. DUGUID
     57705115.v2
     Case 3:19-cv-05711-EMC Document 64 Filed 10/15/20 Page 10 of 12



 1   Accordingly, a brief stay will simplify the issues in this case, and this factor weighs in favor of a
 2   continued stay of this action.
 3          B.      A Continued Stay Will Not Pose Any Significant Risk to Plaintiff
 4          A continued stay will not cause any significant risk or prejudice to Plaintiff. The Supreme
 5   Court already granted review of the statutory question in Duguid II. As a result, the case would
 6   likely be heard and decided by the Supreme Court in this term which will conclude in the first
 7   half of 2021. Thus, a stay here will be brief. See Larson v. Trans Union, LLC, 2015 WL
 8   3945052, at *8 (N.D. Cal. June 26, 2015) (finding a stay warranted where “[t]he Supreme Court
 9   [was] likely to issue a decision in the [relevant] case within one year”). Moreover, “a party
10   seeking to avoid a stay must establish undue prejudice separate from the potential for delay” as
11   the “[p]otential for delay does not, by itself, establish undue prejudice.” Teva Pharmaceuticals
12   Int’l GmbH v. Eli Lilly and Co., No. 18-cv-12029-ADB, 2019 WL 1767394, at *7 (D. Mass.
13   Apr. 22, 2019). No prejudice exists here as this is not a case in which Plaintiff has suggested any
14   need for immediate relief, or that any serious harm would arise from a continued stay. Any
15   delay in receiving a monetary penalty is an insufficient ground to deny a stay. See, e.g., Nguyen
16   v. Marketsource, Inc., 17-CV-02063-AJB-JLB, 2018 WL 2182633, at *6 (S.D. Cal. May 11,
17   2018) (citing Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (holding that
18   monetary recovery cannot serve as a foundation for the denial of a stay)); see also Crossroads
19   Sys., Inc. v. Dot Hill Sys. Corp., No. A-13-CA-1025-SS, 2015 WL 3773017, at *3 (W.O. Tex.
20   June 16, 2015) (“mere delay in collecting damages does not constitute undue prejudice.”). This is
21   especially true where, as here, Plaintiff has not suffered any actual monetary loss or injury, and is
22   seeking only statutory penalties. See Complaint, ⁋⁋ 59-60, 70-71, 85-86. Accordingly, Plaintiff
23   will not be prejudiced and this factor also weighs in favor of a continued stay of this action.
24          Moreover, since the inception of this lawsuit TMS has already produced to Plaintiff all
25   relevant documents in its possession and has put in place various document preservation policies
26   that have and will continue to preserve documents and information while this action is stayed.
27   See Bay Area Surgical Grp., Inc. v. Aetna Life Ins. Co., No. 5:13-CV-05430 EJD, 2014 WL
28   2759571, at *5 (N.D. Cal. June 17, 2014) (“This nebulous contention [regarding the risk of lost
                                           -9-                     Case No. 3:19-cv-05711-EMC
       MOTION TO STAY PENDING THE SUPREME COURT’S DECISION IN FACEBOOK, INC. V. DUGUID
     57705115.v2
     Case 3:19-cv-05711-EMC Document 64 Filed 10/15/20 Page 11 of 12



 1   evidence] is entirely unsupported, however; just what evidence is at risk and how it could
 2   possibly be lost or destroyed is a mystery” (emphasis in original)). Furthermore, Plaintiff has
 3   already served subpoenas on, and received evidence from, the entities it believes placed the calls
 4   at issue in this litigation thereby triggering such entities’ preservation responsibilities.
 5   Accordingly, Plaintiff will not be prejudiced as a result of any hypothetical loss of evidence.
 6             C.      The Balance of Hardships Weigh in Favor of a Stay As a Stay Is in the Best
                       Interest of Both Parties
 7

 8             Particularly in this case when mediation has just concluded, the Court and the parties
 9   should not be forced to expend additional resources and incur expenses when the Supreme Court
10   will soon be deciding issues that directly impact any merits determination in this case (i.e., the
11   definition of an ATDS). See, e.g., Aleisa, 2020 WL 5993226, at *8 (granting motion to stay
12   pending the Supreme Court’s decision in Duguid II and finding “the parties and the Court would
13   have to engage in costly and time-consuming class action discovery and ongoing litigation,
14   which could be wasted if the Supreme Court reverses the Ninth Circuit in Duguid II”).
15             Going forward with this case now would require extensive discovery efforts3 and motion
16   practice thereby incurring significant attorneys’ fees and costs and judicial resources. Indeed, the
17   parties and the Court would all face the risk of dedicating substantial resources to proceedings
18   that may ultimately prove unnecessary. Tuan Vo v. LoanMe, Inc., No. SACV 17-00072 AG
19   (DFMx), 2017 WL 8230897, at *2 (C.D. Cal. July 24, 2017) (“The Supreme Court’s resolution
20   of the circuit split over the issue here may end up conserving resources for both the Court and
21   the parties.”). TMS should not be required to continue to defend a large putative class action
22   and incur the enormous costs associated therewith when the action may be rendered moot, or
23   significantly streamlined and narrowed, within less than a year. As explained above, if the
24   Supreme Court agrees with the majority of the circuit courts (and the United States government)
25   and resolves the ATDS definitional issue in a narrow manner, this case may quickly come to an
26   end (or at a minimum, the issues would be significantly streamlined), Accordingly, the balance
27

28   3
         See Joint Case Management Statement at Discovery Status, Plaintiff’s Statement (Dkt. No. 60).
                                              - 10 -                  Case No. 3:19-cv-05711-EMC
          MOTION TO STAY PENDING THE SUPREME COURT’S DECISION IN FACEBOOK, INC. V. DUGUID
     57705115.v2
     Case 3:19-cv-05711-EMC Document 64 Filed 10/15/20 Page 12 of 12



 1   of hardships and considerations of judicial economy favor an immediate but brief stay.
 2                                           CONCLUSION
 3            WHEREFORE, Defendant, Total Merchant Services, LLC, respectfully requests that
 4   this Court exercise its discretion and enter an Order staying this action pending the Supreme
 5   Court’s decision in Duguid II, which will allow the parties and the Court to conserve their
 6   resources, together with such further and other relief in favor of TMS as this Court deems just
 7   and proper.
 8

 9    Date:     October 15, 2020                        GREENSPOON MARDER LLP
                                                        BETH-ANN KRIMSKY (pro hac vice
10                                                      admission)
                                                        LAWREN A. ZANN (pro hac vice admission)
11
                                                        NOSSAMAN LLP
12                                                      JAMES H. VORHIS
13
                                                        By: /s/ James H. Vorhis
14
                                                               James H. Vorhis
15
                                                        Attorneys for Defendant TOTAL
16                                                      MERCHANT SERVICES, INC.

17

18
19

20

21

22

23

24

25

26

27

28
                                           - 11 -                  Case No. 3:19-cv-05711-EMC
       MOTION TO STAY PENDING THE SUPREME COURT’S DECISION IN FACEBOOK, INC. V. DUGUID
     57705115.v2
